DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filed Remarks on 2/25/2021 has been received and entered.
Claims 3, 16-20 and 25-26 have been cancelled.
Claims 1-2, 4-15, 21-24 and 27 are pending and under examination. 
The objection on Claims 1, 4, 13 is withdrawn due to amendment.
The rejections on Claims 1-2, 4-14 and 26 under 35 U.S.C. 112(b) are withdrawn because (1) claim 26 has been cancelled and (2) main claim 1 has been amended, the non-biological peptide comprises one or more 3D structure within the peptide has support from the specification, e.g. cystein-cystein inducing tertiary 3D structure within the peptide. 
The rejections on claims 1-2, 4-15, 21-24 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn due to support from the specification. 
However, a new office action is set forth below in view of new issues concerning language (objection), double patenting, 35 USC 112(b) and prior art. 

Claim Objections
Claims 1, 7, 9, 13, 15, 21 objected to because of the following informalities:  it is noted that the term “enhancer antigen is not-present in the immunolabeling process” is used in various claims.  This term raises concerns for clarity since the purpose (preamble) of the present invention directs to an immunolabeling process. The so-called enhancer antigen is inherently involves in the imunolabeling process. During a telephonic interview (5/18/2021), examiner 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-15, 21-24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, it is not clear what is the relationship among the (1) labeling the biological sample with the labeling component; (2) enhancer antigen; and (3) enhancer antibody.
In another word, it is not clear why the enhancer antibody bound to the enhancer antigen can label the biological sample. According to the illustration from Figures (1-3), applicants may need to point out (recite) use of primary antibody where the primary antibody can bind to both the target molecule as well as the enhancer antigen. The Figures do not demonstrate an complex of enhancer antibody-enhancer antigen capable of labeling a biological sample without a target antigen primary antibody. 

With regard to claim 11, the term “comprising” lacks metes and bounds. Please use proper Markush language. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 4-15, 21-24 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 8-11, 23-30 of copending Application 15/543,465 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending 15/543,465 (filed RCE on 7/25/2020, newly added claims 23-30) recite similar steps for preparing an immunolabeling composition comprising a first enhancer antigen conjugated with a first enhancer antibody wherein the first enhancer antigen is not present in the biological sample or any reagents used in the immunolabeling process (i.e. not present in the immunolabeling process as the instant claim), and the enhancer antigen is an artificial formulated peptide sequence (see claim 24 in the 15/543465 i.e. non-biological peptide as the instant claim).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-15, 21-24 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Obayashi et al. (US 20170045502).

Obayashi et al. teach a kit for immunolabeling method to identify target molecules from a biological sample. Obayashi et al. teach that the immunolabeling component comprises the 
    PNG
    media_image1.png
    322
    702
    media_image1.png
    Greyscale

Component #2 is the target. Component #5 is the first enhancer antibody which is conjugated to an enhancer antigen from subcomponent #7 in component #4 wherein the antigen is bound to a primary antibody #3. The enhancer component is labeled with component #8.  
The enhancer component #7 is a non-biological peptide, e.g. random copolymers of glycine, lysine and serine non-natural polypeptide (see section 0087).

With regard to claim 2, component #3 is the primary antibody conjugated with the first enhancer antigen (See Figure 1).

With regard to claim 4-5, Obayashi et al. teach using biotinylated antibody with streptavidin for labeling (See section 005).

With regard to claim 6, Obayashi et al. also teach using polysaccharide in labeling process (See section 0090).

With regard to claim 7, 13-14, 22, 24 and 27, Obayashi et al. also teach using multiple enhancer antibodies/enhancer antigens for amplifying signal (See section 0015-0030; second, third and four immuncomplexes).

With regard to claim 8-11, Obayashi et al. also teach using conventional fluorescent label or enzymes in labeling process (see section 0023 and 0040).



With regard to claim 15-16, Obayashi et al. teach a kit containing the immunolabeling complex for detection of target molecule (See section 029 and 0101).


					Conclusion 
9.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641